The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-2-2021 has been entered.
The amendment filed on 12-2-2021 is acknowledged. Claim 23 has been amended. Claim 28 has been canceled. Claims 23-24 and 30-53 are pending. Claims 30-42 and 45-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 23-24 and 43-44 are currently under examination.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 23-24 and 43-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  Other than generic and conclusionary statements, the Office Action fails to provide sufficient basis to challenge Applicant’s disclosure.
2.  Sufficient description is provided via the teaching of a representative number of species falling within the scope of the genus and the teaching of structural features common to the members of the genus. 
3. Claim 23 has been amended to recite specific conserved residues.
4.  Figure 2b describes 22 sequences that range in % identity from 59.9% to 99.8%.
5.  Table 3 show fall army worm activity of SEQ ID NO:23, 25, 27 and 29 which are all representative members of the claimed genus.
6.  As illustrated in Figure 2a-2e, the specification teaches conserved regions common to members of the claimed genus.
Applicant’s arguments have been fully considered and deemed non-persuasive. 

With regard to Point 1-3, contrary to Applicant’s assertion, the basis for the rejection has been clearly set forth. Additionally, the amendment to claim 23 is insufficient to overcome the rejection as there still no correlation between structure and function as required by the written description requirement. Even with the requirement that 8 residues (out of 663) be specific amino acids, the instant claims still encompass 4.21 x 1016 substitution variants of SEQ ID NO:29. Given that the claims encompass not only substitution variants but also deletion and insertional variant, the genus of variants encompassed by the instant claims is much larger. Moreover, given the specification is silent with regard to what specific amino acid residues give rise to the claimed biological activity and as a consequence there is no correlation between the structure (sequence) of the claimed polypeptide and its claimed function, none of these sequences meet the written description provision of 35 USC 112, first paragraph. While Tables 4 and 5 disclose a limited number of substitution variants, said disclosure is not representative of the claimed genus as the instant claims encompass 4.21 x 1016 different substitution variants. With the exception of the few variants listed in Table 1, the specification is silent with regard to variants with multiple mutations that possess the claimed biological activity. Moreover, Table 4 (and to a lesser degree Table 5) clearly demonstrates that a multitude of single substitution mutants don’t have the claimed biological activity and that the only way to discern which variants have the claimed biological activity is empirically. Consequently, given, the number and complexity of the variants encompassed by the instant claims, the variants disclosed in the specification (e.g. Tables 1, Table 4 and Table 5) are “limited” in comparison and are not deemed to be representative of the claimed genus of variants based on SEQ ID NO:29 which have an increased insecticidal activity against fall armyworms. Moreover, as clearly demonstrated by Example 4, Table 4 and Table 5, the insecticidal activity of even single amino acid substitution variants have to be determined empirically. Consequently, the specification provides insufficient written description to support the genus encompassed by the claim.
With regard to Points 4 and 5, Table 2b discloses the relationship among MP258 (SEQ ID NO:47) and only 22 variants thereof. Moreover, only 4 of those 22 variants (SEQ ID NO:3, 23, 25, 27 and 29) have an increased insecticidal activity against fall armyworm as compared to Cry1Bd (SEQ ID NO:1). These disclosed variants are not deemed to be representative of the claimed genus.
With regard to Point 6, contrary to Applicant’s assertion, the Figure 2a-2e doesn’t disclose any data regarding conserved regions as it merely recites the amino acid sequence of MP258 (SEQ ID NO:47) with the leader region, Domain I, Domain II and Domain III identified. If Applicant was referring to Figure 1, said Figure is limited to the aforementioned 22 variants of MP258. Said Figure fails to disclose what sequences are required for an increased insecticidal activity against fall armyworm.

	The instant claims are drawn to variants of the Cry1B polypeptide having at least 98% sequence identity to the amino acid sequence of SEQ ID NO:29 wherein said variants have conserved amino acid residues S168, Q172, T490, L491, D496, E498 and N501; and increased insecticidal activity against fall armyworm. While the specification discloses SEQ ID NO:29, which corresponds to the variant polypeptide IP1B-B34 (which has increased insecticidal activity against fall armyworm), the instant claims encompass 4.21 x 1016 different substitution variants. The specification discusses variants with increased insecticidal activity and multiple substitutions in limited and prophetic terms but fails to define what amino acid residues are essential to the claimed biological activity. Given the specification is silent with regard to what specific amino acid residues give rise to the claimed biological activity and as a consequence there is no correlation between the structure (sequence) of the claimed polypeptide and its claimed function, none of these sequences meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. While Tables 4 and 5 disclose a limited number of substitution variants. However, said disclosure is not representative of the claimed genus as the instant claims encompass 4.21 x 1016 different substitution variants. With the exception of the few variants listed in Table 1, the specification is silent with regard to variants with multiple mutations that possess the claimed biological activity. Moreover, Table 4, and to a lesser degree Table 5, (both of which deal with the insecticidal activity against corn earworm not fall armyworm), clearly demonstrates that a multitude of single substitution mutants don’t have the claimed biological activity and that the only way to discern which variants have the claimed biological activity is empirically. Consequently, given, the number and complexity of the variants encompassed by the instant claims, the variants disclosed in the specification (e.g. Tables 1, Table 4 and Table 5) are “limited” in comparison and are not deemed to be representative of the claimed genus of variants based on SEQ ID NO:29 which have an increased insecticidal activity against fall armyworms. Moreover, as clearly demonstrated by Example 4, Table 4 and Table 5, the activity of even single amino acid substitution variants have to be determined empirically. Consequently, the specification provides insufficient written description to support the genus encompassed by the claim.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Protein chemistry is probably one of the most unpredictable areas of biotechnology and the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310 – IDS filed on 12-3-2020) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. of Cell Bio. 111:2129-2138, 1990 – IDS filed on 12-3-2020) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Molecular and Cellular Biology, 1988, 8:1247-1252 – IDS filed on 12-3-2020) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Clearly, proteins with a sequence variant to the polypeptides of SEQ ID NO:29 that possess increased insecticidal activity against fall armyworm cannot not be predicted. Additionally, Bork (Genome Research, 2000,10:398-400 – IDS filed on 12-3-2020) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Clearly, given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the functional variants of the polypeptide of SEQ ID NO:29 cannot be predicted. Clearly, it could not be predicted that a polypeptide that is a “variant” of a given SEQ ID NO: will function in a given manner. Reasonable correlation must exist between structure and function. This position is supported by Abad et al. (WO 2015/021139 – IDS filed on 12-3-2020) who clearly state that it is difficult to predict the exact effect of a given substitution in advance of doing so and that one skilled in the art will appreciate that the effect will have to be evaluated empirically (see page 27, lines 27-29).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides and/or proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 2USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

Given the skilled artisan would not be able to predict whether a variant of the polypeptide of SEQ ID NO:29 would have increased insecticidal activity against fall armyworm, there is no correlation between structure and function as required by the written description requirements. Consequently, proper written description is lacking.
Additionally, it is noted that applicant(s) have listed a sequence which is known in the prior art and which has a high percentage sequence similarity to a claimed sequence. Absent factual evidence, a percentage sequence similarity of less than 100 % is not deemed to reasonably support to one skilled in the art whether the biochemical activity of the claimed subject matter would be the same as that of such a similar known biomolecule. It is known for nucleic acids as well as proteins, for example, that even a single nucleotide or amino acid change or mutation can destroy the function of the biomolecule in many instances, albeit not in all cases. The effects of these changes are largely unpredictable as to which ones have a significant effect versus not. Therefore, the citation of sequence similarity results in an unpredictable and therefore unreliable correspondence between the claimed biomolecule and the indicated similar biomolecule of known function and therefore lacks support regarding utility and/or enablement. Several publications document this unpredictability of the relationship between sequence and function, albeit that certain specific sequences may be found to be conserved over biomolecules of related function upon a significant amount of further research.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 2, 2022